Citation Nr: 1528227	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  10-46 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD) and diagnosed as depressive disorder.

2.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disability or due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.M.K., Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to December 1969.

These matters come before the Board of Veterans' Appeals (Board) from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Board notes that, in addition to the above, the July 2009 rating decision granted service connection for erectile dysfunction, residuals of prostate cancer, with a noncompensable rating effective August 11, 2008.  This issue was noted by the Veteran in his September 2009 notice of disagreement (NOD), and it was discussed by VA in the August 2010 statement of the case.  However, the Veteran excluded this issue from his October 2010 substantive appeal, and the Board finds that this issue is therefore not before the Board.

This appeal was processed using a physical claims file, Virtual VA, and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these records.

The issue of entitlement to service connection for ischemic heart disease has been raised by the record in an April 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

While the Board sincerely regrets the additional delay, a remand is required for additional evidentiary development.

Acquired Psychiatric Disability

The Veteran contends that service connection is warranted for an acquired psychiatric disability, claimed as PTSD and diagnosed as depressive disorder, as related to his experiences in service to include an incident in which his truck was hit with an enemy mortar round that did not go off, but he thought he was going to be killed.

Service treatment records show that the Veteran was hospitalized for four days in October 1969 because of depression and suicidal ideation.  The Veteran was diagnosed with passive aggressive personality disorder.  The Veteran reported having trouble with closed in spaces and by the noise of the U.S.S. Enterprise; he also stated that when he was stationed in Vietnam as a cook on land duty for about a year, he started becoming more nervous and was particularly frightened at night with rockets.  The Veteran stated that he resented being put on the Enterprise as a duty station; the examiner noted that the Veteran came to the facility asking for psychiatric help not for his own problems of a psychiatric nature but rather to be bailed out of his unpleasant situation aboard his ship.  Upon admission, routine physical, neurological, and laboratory studies were within normal limits.  There was no evidence of neurosis, psychosis, or organic brain pathology.   

Separation examination in December 1969 showed a normal psychiatric clinical evaluation.  The Veteran was given an administrative discharge.

Vet Center records dated in July 2008 show "PTSD like symptoms" including anger issues, anxiety, depression, and sleep issues.  The Veteran also reported that he was being seen at a VA medical center (VAMC).

The Veteran was afforded a VA examination in July 2009 in which he reported military stressors to include mortar and rocket attacks, an unexploded mortar shell hitting his van, and knowing men who were killed in an enemy attack.  The Veteran also reported being arrested in 1998 for incidents involving cargo theft.  The examiner noted that the Veteran was treated for depression for the prior ten years, with onset of symptoms at the time of his arrest for larceny.  The examiner opined that because the triggering event was not linked to his miliary service, the Veteran's depression was less likely as not due to a military injury or event.  The examiner noted that the Veteran's MMPI-2 profile was inconsistent with his presentation in the interview; although he endorsed most items on the PK (PTSD) scale, the results were suspect and likely resulted from symptom over-reporting.  The examiner diagnosed depressive disorder, NOS, less likely as not the result of a military event or injury.  

The Veteran's spouse submitted a statement in October 2009 in which she noted that he started a regime of anti-depressants about 10 years prior.  She stated that he could be caring and loving in one minute and highly explosive the next.  She also attested to behavior to include the Veteran not sleeping unless a light was on in the room, him installing lights all around the house, sleeping difficulties, being on guard, and questionable spending and gambling habits.

In his formal appeal in October 2010, the Veteran stated that he had no problem living in very close conditions on the U.S.S. Turner; yet after Vietnam, he had these problems.  He asserted that this was caused by PTSD.

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  

As noted above, the Veteran stated in July 2008 that he was being seen at a VAMC.  No treatment records from a VAMC are of record.  The Board finds that VA medical records should be obtained and associated with the claims files.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Moreover, on remand, the AOJ should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  To this point, the Board notes that in his July 2009 VA examination, he reported being treated for depression for the prior ten years.  His spouse also stated in October 2009 that he started a regime of anti-depressants about 10 years prior.  The Veteran indicated on an August 2008 VA Form 21-4142 that he was treated by Dr. D.S. during this time period.    

As such, any additional, pertinent VA and private treatment records should either be made accessible on the electronic file or be printed and added to the physical file.  See 38 C.F.R. § 3.159(c) (2); Bell, 2 Vet. App. 611.

After associating all outstanding records with the claims folder, obtain an addendum opinion addressing the Veteran's claim for service connection for an acquired psychiatric disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Finally, on review of the record, the Board notes that the Veteran has presumed exposure to Agent Orange based on his service in Vietnam.  As such, a VA medical opinion should be obtained concerning whether the Veteran's hypertension is etiologically related to presumed in-service Agent Orange exposure related to his Vietnam service.  See, e.g., Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his psychiatric disability and hypertension that are not already of record.  The AOJ should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file, to specifically include VA treatment records and private treatment records from Dr. D.S. from 1998 to the present.  See August 2008 VA Form 21-4142.  Any negative response should be in writing and associated with the claims file.
 
2.  After associating all outstanding records with the claims folder, provide access to both the physical and electronic claims file to the VA examiner who conducted the July 2009 VA examination, or another qualified examiner if the July 2009 examiner is not available.  If it is determined that another examination is necessary to provide the requested information, one should be scheduled.  

The examiner must opine as to whether it is at least as likely as not that (probability of 50 percent) the Veteran has a psychiatric disability, including depressive disorder, that is related to or had its onset in service.  The examiner's attention is directed to service treatment records reflecting assessment for symptoms of depression in service and the Veteran's October 2010 statement concerning problems after Vietnam. 

A diagnosis of PTSD must be ruled in or excluded.  If PTSD is diagnosed, the examiner should opine whether it at least as likely as not (probability of 50 percent) resulted from an in-service stressor, to include as a result of fear of hostile military and terrorist activity.  

The examiner should also state, if a psychotic disorder is diagnosed, whether it developed within one year of his discharge from service.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.  

3.  Obtain a medical opinion concerning the nature and etiology of his hypertension.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  

Specifically, the clinician must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has hypertension which began in or is etiologically related to any incident of the Veteran's military service, including conceded Agent Orange exposure.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (service connection based on direct causation may still be established even if the claimed disorder is not presumed to be related to herbicide exposure).  The examiner's attention is directed to the National Academy of Sciences (NAS) finding of "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  Relevant points addressed by the clinician may include, but are not limited to, why the clinician finds studies persuasive or unpersuasive, whether the Veteran has other risk factors for developing hypertension, and whether hypertension has manifested in an unusual manner.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.
 
4.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



